TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00381-CV


Robert S. Howell, D.C., First Rio Valley Medical, P.A., Keith Gilbert, William Maxwell,
and Gilbert & Maxwell, P.L.L.C., Appellants

v.

Texas Workers' Compensation Commission; Envoy Medical Systems, L.L.C.; Texas
Mutual Insurance Company; State Office of Risk Management; Brownsville
Independent School District; Edwards Risk Management, Inc.;
d/b/a Edwards Claims Administration; and Continental
Casualty Insurance Company, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN-200967, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


O R D E R

PER CURIAM
	Appellants Robert S. Howell, D.C., and First Rio Valley Medical, P.A., along with
appellees Brownsville Independent School District and Edwards Risk Management, Inc., d/b/a
Edwards Claims Administration, have filed a joint motion to dismiss Brownsville ISD and Edwards
from the appeal, stating they have settled their dispute.  We hereby grant the motion and dismiss
Brownsville Independent School District and Edwards Risk Management, Inc., d/b/a Edwards
Claims Administration as appellees.  The appeal shall continue as to the remaining appellees.
	It is ordered February 24, 2004


Before Chief Justice Law, Justices Patterson and Puryear